Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  April 1, 2013                                                                                          Robert P. Young, Jr.,
                                                                                                                   Chief Justice

  146409                                                                                                 Michael F. Cavanagh
                                                                                                         Stephen J. Markman
                                                                                                             Mary Beth Kelly
                                                                                                              Brian K. Zahra
                                                                                                      Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          David F. Viviano,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                   SC: 146409
                                                                      COA: 312431
                                                                      Macomb CC: 2012-000294-FH
  CHARLES PHILLIP BURNETTE,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 30, 2012
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

           VIVIANO, J., did not participate because he presided over this case in the circuit
  court.




                             I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             April 1, 2013                       _________________________________________
           t0325                                                                 Clerk